Allowable Subject Matter

Claims 1-19 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding independent claims 1  and 17-19, the prior art of Wen (US2001/0002216) discloses a sub-steps of calculating a neighborhood contrast value for each of the input image components of the plurality of input optical image data, comparing the neighborhood contrast values of the input image components of the plurality of input optical image data that are located at a same position on the respective array, and selecting the input image components that have optimal neighborhood contrast values in relation to the other ones of the input image components located at the same position on the respective array as the output image components of the output optical image data;  whereby, the output optical image data corresponds to a combined optical image of the scene taken at different focusing distances. The prior art of Kimura (US10,009,533) discloses an image pickup apparatus for simultaneously realizing a phase difference AF and a contrast AF decides a shift amount of an image signal corresponding to a focus evaluation position every exit pupil area, generates an image 
corresponding to an image plane position by executing an arithmetic operation 
processing based on the decided shift amount to the image signal, calculates an 
evaluation value of a contrast of the generated image, and calculates an 
evaluation value of a correlation between the images. The prior art of Suzuki (US2018/0084192) discloses a camera wherein a plurality of images 

plurality of images captured while changing the focusing position of an optical 
system, and by compositing the plurality of images by use of the composition 
proportions; and contrast value calculating means that calculates a contrast 
value for the area of each of the plurality of images.  The compositing means 
sets a composition proportion on the basis of the result of comparing the 
contrast values of the plurality of images for each overlapping area where the 
positions of the plurality of images overlap when carrying out composition and 
on the basis of the focusing position obtained when the plurality of images are 
captured. The prior art of Saito (US2009/0096897) discloses a contrast ratio is obtained from images having different focal-depths obtained via a plurality of optical shooting systems, and, based on the contrast ratio, a parameter of a low pass filter for adding an electrical blur is set. The prior art of Koizumi (US2018/0124318) discloses The image processing unit 107 generates a combination map by using contrast values of the respective selected images.  Specifically, an image or images having the highest contrast value among the selected images is/are given a combination ratio of 100%, and the other images a combination ratio of 0%.  If the combination ratio changes from 0% to 100% (or 100% to 0%) between adjoining pixels, the combination boundary looks noticeably unnatural.  A low-pass filter having a predetermined number of pixels 

Regarding dependent claims 2-16, the claims are allowed as being dependent of claim 1, respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG H LAM whose telephone number is (571)272-7367.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER HASKINS can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUNG H LAM/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/28/2021